Title: From George Washington to the Citizens of Alexandria, Virginia, 1 July 1793
From: Washington, George
To: Citizens of Alexandria, Virginia



Gentlemen,
[Mount Vernon] July 1st 1793

The very polite invitation which you have given me in the name of the Citizens of Alexandria, to celebrate with them the
 approaching Anniversary of American Independence—is received by me as a mark of attention meriting my warmest thanks—and as the best proof I can give of my feelings on the occasion will be to accept the invitation, I shall accordingly have the pleasure of meeting them at Alexandria on the 4th instt. I am Gentlemen with consideration & esteem Your most Obedt Sert
